NUMBER 13-08-00348-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


BRANDON BOYD SHYTLES,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas.


                         MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Vela
                Memorandum Opinion by Justice Rodriguez

      Appellant, Brandon Boyd Shytles, appeals from his conviction of theft. See TEX .

PENAL CODE ANN . § 31.03 (Vernon Supp. 2008). Appellant pleaded guilty and was

sentenced to two years' incarceration. The trial court suspended the sentence and placed

appellant on community supervision for a period of two years. After appellant pleaded

"true" to violating the terms of his community supervision, the trial court revoked his
community supervision and sentenced him to two years' incarceration. Appellant's counsel

filed an Anders brief in which he concludes there are no arguable grounds for an appeal.

We affirm.

                            I. COMPLIANCE WITH ANDERS V . CALIFORNIA

        In the Anders brief, appellant's counsel concludes that this appeal is frivolous and

without merit. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant's brief meets

the requirements of Anders. See id. at 744-45; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. [Panel Op.] 1978). Counsel has presented a professional evaluation

of the record and referred this Court to what, in his opinion, are all issues which might

arguably support an appeal including, among other things, jurisdictional error, procedural

error, and the sufficiency of the evidence. See Anders, 386 U.S. at 744; Currie v. State,

516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

        In compliance with High, 573 S.W.2d at 813, appellant's counsel has carefully

discussed why, under controlling authority, there are no errors in the trial court's judgment.

Counsel has informed this Court that he reviewed the record, researched the law

applicable to the facts and issues, and now concludes that there are no arguable grounds

for appeal. Counsel certifies to this Court that he served a copy of the brief and his motion

to withdraw on appellant, and he informed appellant of his right to review the record and

file a pro se response within thirty days.1 See Anders, 386 U.S. at 744; Stafford v. State,

813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc); see also In re Schulman, 252
S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008). More than an adequate period of time has


        1
           The Texas Court of Crim inal Appeals has held that "the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues." In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     2
passed, and appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d

at 409.

                                  II. INDEPENDENT REVIEW

       The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, we must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing arguably

supporting an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005);

Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly frivolous.

See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1."). The judgment of the trial court is affirmed.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of the opinion and judgment to appellant and to advise appellant of his right

                                              3
to file a petition for discretionary review.2 See TEX . R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).



                                                                        NELDA V. RODRIGUEZ
                                                                        Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 5th day of March, 2009.




         2
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4